The parties have informed the undersigned that they have reached a settlement of this matter.  No agreement has been submitted to the Commission.
In view of the foregoing, IT IS THEREFORE ORDERED that this matter is HEREBY REMOVED from the 26 January 1995 Full Commission calendar and the parties have 30 days in which to submit their settlement agreement in this case.
No costs are assessed at this time.
FOR THE FULL COMMISSION
                                  S/ ______________________________ DIANNE C. SELLERS COMMISSIONER